Title: John Adams to Abigail Adams, 19 April 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passy, near Paris April 19. 1778

This Letter will be conveyed to you by Sir James Jay and Mr. Digges. Sir James is a Brother of the Chief Justice of N. York. Mr. Digges is of one of the southern states.
I never felt myself under so much Embarrassment in Writing because there never was so much Danger of my Letters falling into British Hands.
I am pleasantly situated at Passi, a fine airy, salubrious Situation, in the same House with Dr. Franklin, with whom I make one Family. The Dr. is in fine Health and great Reputation.
Long before this Reaches you, the News will have arrived of the Treaty between this Kingdom and America, a great Event indeed in our History, which cannot fail to have the most important and decisive Effects.
The Trade between the two Countries will vastly increase and the Security of it, will make it more profitable.
My dear Johnny is well fixed in a school, and his Behaviour does Honour to his Mamma.
My Love to my dear Daughter, and my dear sons at home.

I am yours, ever, ever yours,
John Adams

